                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

BILLY J. KAIN, JR.
ADC #83093                                                                             PLAINTIFF

v.                                Case No. 1:18-cv-00047-KGB/JJV

MARTY HEARYMAN, Doctor,
North Central Unit, Arkansas Department
of Correction; et al.                                                              DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Billy J. Kain, Jr.’s complaint is dismissed without prejudice.

       So adjudged this 11th day of February, 2019.



                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
